Citation Nr: 0708565	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the TDIU claim.  Accordingly, 
this claim will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's hearing loss claim 
has been completed.

2.  The medical evidence reflects that the veteran has Level 
VI hearing for the right ear, and Level VIII hearing for the 
left.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.
§§ 3.159, 4.1, 4.2, 4.10, 4.85 (Diagnostic Code 6100), 4.86 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in April 2005, 
which was clearly prior to October 2005 rating decision that 
is the subject of this appeal.  Although the only specific 
issue noted by this letter was the TDIU claim, this letter 
did explain VA's basic duties to assist and notify.  In 
pertinent part, this letter informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  Moreover, he was 
sent additional notification by a March 2006 letter, which 
included information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his hearing loss 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim has indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in a February 2007 statement, the 
veteran's representative cited to 38 C.F.R. § 4.85, which, as 
detailed below, contains the criteria for evaluating hearing 
loss.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  As part of his 
September 2006 Substantive Appeal, he indicated that he did 
not want a Board hearing in conjunction with his case.  
Moreover, the veteran underwent a VA audiological examination 
of his hearing loss in August 2005, and he has not indicated 
that the disability has increased in severity since this 
examination.  The Board notes that while the representative 
has criticized the August 2005 VA general medical examination 
regarding the TDIU claim, the accuracy of the audiological 
examination has not been challenged.  In fact, the 
representative reported in a February 2007 statement that the 
merits of the hearing loss claim had been fully advanced, and 
that they had no further comment.  Consequently, the Board 
finds that the duty to assist has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Further, when the average puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his bilateral hearing 
loss.  

Initially, the Board notes that the veteran has reported that 
he still has hearing problems even with his hearing aids.  
Further, various VA treatment records, including those dated 
in November 2004 and February 2005, detail fitting of his 
hearing aids.  However, the only medical evidence of record 
which contain the necessary audiometric findings necessary 
for evaluation of the service-connected hearing loss under 
the schedular criteria is the August 20005 VA audiological 
evaluation and an October 2005 private audiogram.

The August 2005 VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
65
70
75
65
LEFT
65
70
80
85
75

Speech recognition scores were 60 percent for the right ear, 
and 52 percent for the left ear.  These results correspond to 
Level VI hearing for the right ear and Level VIII hearing for 
the left under Table VI.

The October 2005 private audiogram indicated pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
75
75
85
75
LEFT
75
80
85
95
83.75

Speech recognition scores were 68 percent for the right ear 
and 60 percent for the left ear.  These results also 
correspond to Level VI hearing for the right ear and Level 
VIII hearing for the left under Table VI.

The Board acknowledges that the aforementioned audiological 
results do indicate that the provisions of 38 C.F.R. 
§ 4.86(a) should be taken into consideration because, with 
the exception of the right ear on the August 2005 VA 
examination, the pure tone threshold at each of the four 
specified frequencies is 55 decibels or more.  However, even 
assuming the August 2005 right ear results are for 
consideration, the veteran is not entitled to a higher 
numeral under Table VIa.  For example, the August 2005 
results correspond to Level VI hearing for the left ear under 
Table VIa.  In short, these results actually correspond to a 
lower numeral than under Table VI.  The subsequent October 
2005 private audiogram results correspond to Level VI hearing 
for the right ear, and Level VIII hearing for the left under 
Table VIa, which are the same results as under Table VI.

The Board notes that Level VI and Level VIII hearing actually 
corresponds to a 40 percent rating under Table VII, which is 
less than the current 50 percent evaluation.  The Board does 
not disagree with the current 50 percent evaluation.

Based on the foregoing, the Board finds that the competent 
medical evidence does not reflect the veteran meets or nearly 
approximates the criteria for a rating in excess of 50 
percent for his service-connected bilateral hearing loss.  
Thus, the preponderance of the evidence is against the 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling, is denied.


REMAND

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

Here, the veteran is service-connected for hearing loss, 
evaluated as 50 percent disabling; tinnitus, evaluated as 10 
percent disabling (both of common etiology); and status-post 
contusion, right lower leg, evaluated as 10 percent 
disabling.  As such, his overall combined disability rating 
is 60 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, 
it appears he meets the schedular standard for consideration 
of a TDIU.

The Board also notes that the veteran was accorded a VA 
general medical examination in August 2005 regarding his TDIU 
claim, which was conducted by a different examiner than the 
audiological examination.  Moreover, the VA audiological 
examiner did not express an opinion as to how the veteran's 
service-connected hearing loss and/or tinnitus affected his 
employability.  Further, by statements dated in September 
2006 and February 2007, the veteran's representative 
contended that the examination instructions in regard to the 
TDIU claim were biased and designed to deny the claim, and 
requested that he be accorded a new examination.  The Board 
has reviewed the examination instructions, and it seems 
unlikely that the intention was to deny the veteran's claim.  
However, it cannot ignore the veteran's concerns.  In 
addition, clarification is otherwise required based upon the 
findings of the August 2005 VA general medical examiner.

In pertinent part, the VA general medical examiner stated 
that the veteran was felt to be unemployable to do physical 
jobs primarily because of his age, his right wrist arthritis, 
his right shoulder and neck arthritis, and status post 
contusion abrasion injury to the right lower leg resulting in 
painful lower leg formation, incision and drainage.  Further, 
the examiner noted that the veteran was severely compromised 
in hearing; was wearing the maximum hearing aid assistance; 
and was unable to speak on the phone.  More importantly, the 
examiner opined that the veteran was not at least as likely 
as not employable either physical or sedentary.

In short, the examiner did find that the veteran was 
unemployable due to a combination of service-connected and 
nonservice-connected disabilities.  However, it is not clear 
from his opinion whether the veteran is incapable of 
obtaining and/or maintaining substantially gainful employment 
due solely to his service-connected disabilities, which is 
required for assignment of a TDIU.  When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Based upon on the 
foregoing, the Board finds that a new examination is required 
for a full and fair adjudication of the veteran's TDIU claim.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
various service-connected disabilities 
since August 2005.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to address his TDIU claim.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's service-connected 
disabilities alone render him incapable 
of obtaining and/or maintaining 
substantially gainful employment.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the October 2005 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


